Exhibit 10.4

 



AMENDMENT NO. 1

TO

AGREEMENT AND PLAN OF REORGANIZATION

 

This Amendment No. 1 to Agreement and Plan of Reorganization (this “Amendment”)
is entered into as of March 16, 2017 (the “Effective Date”), by and between (i)
CV SCIENCES, INC., a Delaware corporation (the “Company”), (ii) CANNAVEST
Acquisition LLC, a Delaware limited liability company and a wholly-owned
subsidiary of the Company (“LLC”), and (iii) The Starwood Trust, as the
Shareholder Representative (the “Shareholder Representative”) (the Company, LLC
and the Shareholder Representative are collectively referred to herein as, the
“Parties”). Capitalized terms not defined herein shall have their respective
meanings as set forth in the Agreement (defined below).

 

RECITALS

 

A.                On December 30, 2015, the Parties entered into that certain
Agreement and Plan of Reorganization (the “Agreement”), pursuant to which CanX,
Inc., a Florida corporation (“CanX”), merged with and into LLC with LLC
surviving such merger, and CanX ceased to exist and all property, rights,
privileges, powers and franchises of CanX vested in LLC (the “Merger”).

 

B.                 Pursuant to Section 2.6 of the Agreement, the former
shareholders of CanX are eligible to receive Contingent Consideration including
15,000,000 shares of the Company’s common stock upon achievement of certain
milestones, as more particularly defined as the Milestone 2 Contingent Stock
Consideration Condition Precedent, Milestone 3 Contingent Stock Consideration
Condition Precedent and Milestone 4 Contingent Stock Consideration Condition
Precedent (the “Milestone Shares”).

 

C.                 Pursuant to Sections 2.6(a)(xii) and (xiv) of the Agreement,
the former shareholders of CanX are eligible to receive the Milestone 5A
Contingent Payment Consideration and the Milestone 5B Contingent Payment
Consideration upon the Company’s commercial release of the CBD Drug Products
developed by the Company or any of its Affiliates (the “Drug Release
Milestones”).

 

D.                The Agreement provides a “Buyout Option” in favor of the
Company which allows the Company to satisfy, and otherwise buyout, the Milestone
5A Contingent Payment Consideration and the Milestone 5B Contingent Payment
Consideration (the “Buyout Option”).

 

E.                 The Parties desire to amend the Agreement, to (i) modify the
Buyout Option, (ii) confirm and acknowledge the Company’s exercise of the Buyout
Option, as amended, and (iii) accelerate the issuance of the Milestone Shares.

 

F.                  Pursuant to Section 9.3(b) of the Agreement, the Agreement
may be amended by written agreement of the Company, LLC and the Shareholder
Representative.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

1.                  Milestone Shares. Sections 2.6(a)(vi), (viii) and (x) of the
Agreement shall be amended to provide that all conditions precedent to the
issuance of the Milestone Shares, totaling 15,000,000 shares in the aggregate,
have been waived by the Company and that the Milestone Shares shall be, as of
the date of this Amendment, eligible for issuance to the former shareholders of
CanX.

 

2.                  Buyout Option. Section 3 of Schedule 2.6(a)(xi) shall be
amended to provide that the Buy-Out Option (as defined therein) may be exercised
by the Company by the issuance of 6,400,000 shares of the Company’s restricted
common stock to the former shareholders of CanX, and upon such issuance the
Milestone 5A Contingent Payment Consideration and the Milestone 5B Contingent
Payment Consideration shall be deemed paid in full. By its execution of this
Amendment, the Company hereby provides its written notice to exercise the Buyout
Option.

 

3.                  Conflict. If there is a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Agreement, the
terms and conditions of this Amendment shall control. Except as modified by this
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.

 

 

 

[signature page follows]

 

 



 1 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

 



THE STARWOOD TRUST   CV SCIENCES, INC.       By: /s/ Donnie O.
Williams                   By: /s/ Michael Mona, Jr.                   Name:
Donnie O. Williams   Name: Michael Mona, Jr. Its: Trustee   Its: Chief Executive
Officer             CANNAVEST ACQUISITION LLC           By: CV SCIENCES, INC.  
  Its: Sole Member and Manager                       By: /s/ Michael Mona,
Jr.                       Name: Michael Mona, Jr.     Title: Chief Executive
Officer    

 

 

 

 

 



 2 

